— Defendant appeals from an order made on April 7, 1952, enjoining it, pending trial and determination of this action, from interfering with plaintiff’s sewer easement and from connecting a sewer line to the sewer line which plaintiff had laid in the strip of land affected by said easement; and from an order made on April 14, 1952, resettling the said order. Order of April 14, 1952, affirmed, with $10 costs and disbursements. No opinion. Appeal, insofar as it is from the order of April 7,1952, dismissed, without costs. Carswell, Acting P. J., Johnston, Wenzel, MaeCrate and Schmidt, JJ., concur.